TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00062-CV


Heather Lockwood, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-004136, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Heather Lockwood filed her brief on March 19, 2012, making appellee
Texas Department of Family and Protective Services's brief due on April 9, 2012.  On April 9, 2012,
counsel for appellee filed a motion for extension of time to file its brief.
		Recent amendments to the rules of judicial administration accelerate the final
disposition of appeals from suits for termination of parental rights.  See Tex. R. Jud. Admin. 6.2(a),
available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days
for court's final disposition).  Accordingly, we grant the motion and order counsel to file appellee's
brief no later than April 30, 2012.  If the brief is not filed by that date, counsel may be required to
show cause why she should not be held in contempt of court.
		It is so ordered on April 13, 2012.
Before Chief Justice Jones, Justices Rose and Goodwin